Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendment filed on 11/10/2020, and RCE filed on 12/18/2020.
Claims 1 and 9 have been amended. Claims 18-19 are new.
Claim 4 was previously cancelled by the applicant.
Claims 1-3 and 5-19 are presented for examination. 
Claims 1-3 and 5-19 remain pending in this application.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to rejection of claim(s) under 35 U.S.C. §103 (see page 6-7 of Remarks filed 11/10/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, as amended on 08/17/2020, recited the following (see last 6 lines):
“duplicating, in response to the individual receiving a message from the sender via a first communication device while the individual is simultaneously using a social media application, a first message of the plurality of messages and transmitting the duplicated message to the individual via the social media application 
wherein determining the priority is based on identifying patterns of previous responses of the individual”.
However, the claim, as currently amended on 11/10/2020, recited (see last 4 lines):
“duplicating, in response to the individual receiving a message from the sender via a first communication device while the individual is simultaneously using [[a]] the social media application, a first message of the plurality of messages and transmitting the duplicated message to the individual via the social media application is simultaneously using.”
For claims being currently amended, the amendment shall be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter (i.e. “is simultaneously using” being added at the end of the current claim 1) must be shown by underlining the added text. The text of any deleted matter (i.e. the “where determining the priority…” limitation previously introduced on 08/17/2020) must be shown by strike-through (or by being placed within double brackets). See MPEP 1.121.

Claim 1 recites “…via the social media application is simultaneously using” in last line. The limitation is not clear. In addition, the phrase “simultaneous using” appears redundant, as the limitation already recited that individual is simultaneously using a social media application.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereinafter, Horvitz, US 20030046421 A1) in view Filev et al. (hereinafter, Filev, US 20140113596 A1) and in view of Jonsson (US 20110294525 A1).

Regarding claim 1, Horvitz discloses a method for handling messages across multiple communication systems (Fig.10:1324-1330), the method comprising: 
monitoring (see Fig.28:2434), by a processor (see [0274] in view of Fig.25:2510; alerting system 2510 includes a computer program executed by a processor), interactions of an individual with one or more messaging systems via one or more communication devices (see [0062]; A background monitor can be provided to monitor a user's activities regarding message processing to further refine or tune the classifier according to the user's personal decisions relating to message importance; also see [0009], [0064] and [0086]; one or more messaging systems via one or more communication devices is implied as existing e-mails are analyzed or learned from); 
determining one or more of a preference (see [0070]; learning options 88 can be employed with monitoring and/or receiving user feedback 92 to further refine the system 10 according to preferences of the user; also see [0095]; feedback described above can subsequently be employed to alter or adjust learning and/or decision making processes regarding message delivery, routing, classification, and/or other desired preferences) and a priority of the individual based on the interactions (see [0014]; monitoring feedback from the user to determine and further learn what is and what is not as important to the user; also see [0062]; As an example, messages can be classified as high, medium, low or other degrees of importance via a training set of examples or types of messages having similar degrees of importance. A background monitor can be provided to monitor a user's activities regarding message processing to further refine or tune the classifier according to the user's personal decisions relating to message importance), wherein the preference of the individual indicates which of the one or more messaging systems (see [0010]; The interface facilitates system personalization according to user desires of how messages are received and subsequently processed by the user... Display options include various configuration and adjustment options that alter the characteristics of how messages are presented to the user; also see [0013]; These options can include routing options, and channel options for determining how messages are received; also see [0073]; piping folders 120 can be designated such that certain prioritized messages arriving in a designated folder are directed to a device or location (e.g., all messages arriving in this folder are directed to my cell phone); also see [0083]; routing options 430 can be provided with the interface 430... medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device, such that all messages ending up in the folder can be delivered to the device) and the one or more communication devices that the individual prefers to use (see [0014]; Device options can include selecting the desired output device for delivery of a message (e.g., send message to ABC manufacturers cell phone); also see [0071]; device routing options 94 include selecting the actual devices to send information to), wherein the preference of the individual further indicates which communication device the individual prefers to use based at least in part on a relationship between a sender and the individual (see [0083]; In addition to the routing options 430, a plurality of programming options 440 can be provided. This can include enabling users to employ known programming languages to define custom message delivery rules (e.g., IF priority over 75, AND e-mail is from my wife, THEN contact me at my pager AND my cell phone)), and wherein the priority of the individual indicates what messages the individual prefers to receive, read, and respond to (see [0076]; adjusting a priority threshold such that only messages above a predetermined setting are delivered to the user...e.g., I want to receive the most urgent messages, and I do not want to receive more than 2 messages per hour; also see [0082]; user could configure to have messages read or translated over a speaker or other output device according to a priority value; also see [0108] in view of Fig.25:2192; if it is determined that the priority of an e-mail message is greater than 95, and that the user has been away from the computer for more than 120 minutes, then the sender of the e-mail will be replied to with the specified predetermined (custom reply) message);
receiving a plurality of messages (see Fig.1:34; also see Fig.27:2414) via the one or more messaging systems (see [0009]; plurality of received messages include e-mail messages, voice messages encoded into text; also see [0064]; The priorities system 30 receives a plurality of messages 34 that can be received from substantially any source. The messages 34 can include electronic information such as text and/or other information such as image or audio information, as audio phone messages); 
prioritizing each of the plurality of messages (see [0113] in view of Fig.27:2416; also see [0062]; a plurality of information associated with electronic messages are automatically prioritized by a priorities or message urgency system for subsequent transmittal to a user or system; The priorities system can utilize inferences systems such as probabilistic classifiers or other methods for interpreting messages that can be explicitly and/or implicitly trained to prioritize one or more received messages according to a  based at least in part on the sender of the message (see [0015]; an urgency or priority for a file such as text or encoded speech can be generated based on a classifier, such as by determining the likelihood that the text or message is of high or some other priority... The classifier can consider data features such as the structural relationship between the user and the sender of the text; also see [0080]; As an example, a user may desire to specify that all mail from a spouse is to be considered as urgent, or assigned a priority score of 90 or some other assigned value. As another example, a user may specify that all voicemail messages received from another member of the same organization should receive a priority score of 90 or some other assigned value, and messages of type voice mail from outside the organization should receive a priority score of 75 or some other assigned or selected value), a subject of the message (see [0125] and [0219]; tokens and/or patterns of value in identifying the criticality of messages include such distinctions as logical forms of sentences appearing in the subject and body of messages), whether a given person is mentioned by name in a body of the message (see [0251]-[0252]; Criticality may also be assigned depending on whether the user's name is in the message), and whether the message contains an imbedded to-do item (see [0125] and [0159]- [0168]; also see [0252]; distinctions that may be considered in classification include coordinative tasks specified by phrases such as "get together," "can we meet," and so on); 
delivering at least one of the plurality of messages, based at least in part on the prioritizing each of the plurality of messages, to a desired communication device selected from the one or more communication devices via a desired communication system selected from the one or more communication systems (see [0089]-[0090] in view of Fig.9-10; Various options can be selected at 820 such as selecting to send e-mail to a mobile device, sending e-mail to a mobile inbox folder, and enabling prioritized message delivery...A slider 910 is depicted that enables users to adjust a priority threshold for the amount of messages that are to be delivered to a device. As an example, only those messages that have been classified as having a high urgency will be sent (to the users mobile device) whereas lower , wherein the desired communication devices and the desired communication system are selected based on the preference of the individual (see [0010]; The interface facilitates system personalization according to user desires of how messages are received and subsequently processed by the user... Display options include various configuration and adjustment options that alter the characteristics of how messages are presented to the user; also see [0013]; options can include routing options, and channel options for determining how messages are received; also see [0014]; Device options can include selecting the desired output device for delivery of a message; also see [0071]; device routing options 94 include selecting the actual devices to send information to; also see [0089]-[0090] in view of Fig.9-10; selecting to send e-mail to a mobile device);  2YOR920150564US2 
duplicating, in response to the individual receiving a message from the sender via a first communication device (Fig.27:2414) while the individual is simultaneously using the social media application (see [0263]-[0264] in view of Fig.34-37; several classes of evidence can be employed to assess a user's current activity, including recent application history; a decision should be made as to when and how to alert users to messages and to provide services based on the inference of expected criticality and user activity), a first message of the plurality of messages and transmitting the duplicated message to the individual via the social media application (see [0075]; the message can be delivered when it is determined that the user is at a time that is more amenable to review; also see [0115] in view of Fig.27:2417-2418 and 2419; a notification platform 2417 can be employed in conjunction with the priorities system 2412 to direct prioritized messages to one or more notification sinks accessible to users... the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user. If a high importance e-mail were received, for example, the notification platform 2417 can determine the users location/focus and direct/reformat the message to the notification sink 2418 associated with the user; examiner articulates that reformatting and directing prioritized messages to one or more notification sinks accessible to users implies duplicating the message 
Although, and as set forth above, Horvitz discloses prioritizing each of the plurality of messages (see [0113] in view of Fig.27:2416; also see [0062]), Horvitz does not explicitly disclose prioritizing each of the plurality of messages based at least in part on when the subject of the message was last referenced by the individual. Horvitz also does not explicitly disclose wherein determination of a familial relationship between the sender and the individual is based on reviewing social media postings of the individual on a social media application.
Filev discloses prioritizing each of the plurality of messages based at least in part on when the subject of the message was last referenced by the individual (see [0005]; priority values may also be associated with message threads based on additional priority criteria including frequency information, chronological information, and/or timing information…Chronological information describes how recently particular message threads were activated. Timing information describes a time at which message threads are regularly, or routinely, activated. For example, compiled historical use information (information describing the use patterns of an entity utilizing the communications application at issue) may indicate that a particular message thread is regularly activated on a particular day of the week at a particular time (e.g., a user regularly accesses the message thread associated with his mother at 5:00 p.m. every Sunday night); message thread implies message with same/similar subject; user accesses the message thread associated with his mother at 5:00 p.m. on Sunday night indicates when the subject of the message was last referenced by the individual; also see [0039]; With regard to FIG. 4, the electronic device 400 on the left side of this figure is shown in a state where the message threads 402, 404, 406 are ordered according to how recently the respective message threads were activated … message thread 402 associated with contact John Doe was last activated at 12:03 PM as indicated by the timestamp on this message thread… message thread 404 associated with contact Jane Doe was last activated at 12:02 PM, and thus, is ordered below John Doe's message thread 402 (because it was activated less recently than John Doe's message 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Filev with Horvitz to prioritize messages based on when the subject of the message was last referenced by the individual.
One of ordinary skill in the art would have been motivated so that a user of the electronic device can view message threads in a prioritized order that takes into account how recently a given message thread was activated (Filev: [0036]).
Horvitz (modified by Filev) does not explicitly disclose wherein determination of a familial relationship between the sender and the individual is based on reviewing social media postings of the individual on a social media application.
Jonsson discloses wherein determination of a familial relationship between the sender and the individual is based on reviewing social media postings of the individual on a social media application (see [0035]; when a user authors a text message, the text message may be analyzed using natural language processing, and contextual information associated with the text message may be obtained… including  relationship information (e.g., relationship of user to recipient, such as, brother, girlfriend, family member, etc.); also see [0043] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jonsson with Horvitz and Filev to determine a familial relationship between the sender and the individual based on reviewing social media postings of the individual on a social media application.
One of ordinary skill in the art would have been motivated so that user device may display text message including text enhancements to user based on the natural language processing, the emotional state of user, and contextual information (Jonsson: [0042]).

Regarding claim 2, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses determining the context of the individual based on the interactions (see [0095]; Feedback can also include monitoring the user’s context during interactions with the user interface. This can include the amount of focus and attention a user places on particular e-mails from various sources and include monitoring such activities such as room acoustics, activity levels such as keyboard or mouse activities and/or include such monitoring such as can be received from a camera or infrared presence detector).

Regarding claim 3, Horvitz (modified by Filev and Jonsson) discloses the method of claim 2, as set forth above. Horvitz further discloses wherein the selection of the desired communication devices and the desired communication systems are further based on the context of the individual (see [0016]; profiles, reflect a different context (e.g., at home, at work, leisure time, busy, vacation, traveling)… profile can have a priority threshold settable by the user thus controlling the amount and/or types of messages received… For example, text or other data may be delivered to a mobile or other communications device… the text may be delivered or diverted to a subsequent or alternative device, for example, if a primary device of the user, such as a desktop computer, is determined to be idle for a specified period of time).

Regarding claim 5, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein determining the one or more of the preference and the priority of the individual based on the interactions includes performing a machine learning algorithm on the interactions (see [0117]).

Regarding claim 6, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the priority of the individual is used to determine an order in which received messages will be delivered to the individual ([0115]; If a high importance e-mail , and wherein the preference of the individual is used to determine a manner in which messages are received by the individual (see [0083]; In addition to the routing options 430, a plurality of programming options 440 can be provided. This can include enabling users to employ known programming languages to define custom message delivery rules (e.g., IF priority over 75, AND e-mail is from my wife, THEN contact me at my pager AND my cell phone)).

Regarding claim 7, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the one or more of the preference and the priority of the individual are used to determine a manner in which received messages will be delivered to the individual  (see [0083]; In addition to the routing options 430, a plurality of programming options 440 can be provided. This can include enabling users to employ known programming languages to define custom message delivery rules (e.g., IF priority over 75, AND e-mail is from my wife, THEN contact me at my pager AND my cell phone); contacting the individual at pager and cell phone indicate the manner for message delivery).

Regarding claim 8, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses prioritizing each of the plurality of messages based on urgency (see [0009]; a message urgency system is provided to generate and manage priorities for electronic information (e.g., text associated with e-mail messages, voice messages encoded into text). Information can be automatically prioritized via the message urgency system, wherein the information is classified according to urgency), and
delivering an urgent message via a last used communication device (see last 15 lines of [0075]; a user may specify that a message of high urgency should be transmitted with an alert to one or more .

Regarding claim 10, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses deleting advertisements based on the advertisements having an importance below a threshold level (see [0225] and [0252] in view of last 2 lines of [0004]; Evidence of junk mail may lower the priority of a message; lower-priority messages are reviewed later, and/or deleted; junk mail are simply deleted due to non-importance; junk mail that are not of importance (or have lower priority) correspond to advertisements having an importance below a threshold level).

Regarding claim 11, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the message is delivered based on the priority of the sender (see [0080]; all voicemail messages received from another member of the same organization should receive a priority score of 90 or some other assigned value, and messages of type voice mail from outside the organization should receive a priority score of 75 or some other assigned or selected value; also see [0062]; electronic messages are automatically prioritized by a priorities or message urgency system for subsequent transmittal to a user or system; also see [0250]).

Regarding claim 12, Horvitz (modified by Filev and Jonsson) discloses the method of claim 11, as set forth above. Horvitz further discloses wherein a communication device of the one or more communication devices comprises a cell phone, a computer, a tablet, a landline phone, or a smart watch (see [0014]; Device options can include selecting the desired output device for delivery of a message (e.g., send message to ABC manufacturers cell phone; also see [0016]; the text may be delivered or diverted to a subsequent or alternative device, for example, if a primary device of the user, such as a desktop computer, is determined to be idle for a specified period).

Regarding claim 13, Horvitz (modified by Filev and Jonsson) discloses the method of claim 12, as set forth above. Horvitz further discloses wherein a communication system of the one or more communication systems includes a social network, email system, voicemail system, or messaging system (see [0080]; a user may desire to specify that all mail from a spouse is to be considered as urgent, or assigned a priority score of 90 or some other assigned value. As another example, a user may specify that all voicemail messages received from another member of the same organization should receive a priority score of 90 or some other assigned value, and messages of type voice mail from outside the organization should receive a priority score of 75 or some other assigned or selected value; also see [0083]; medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device).

Regarding claim 14, Horvitz (modified by Filev and Jonsson) discloses the method of claim 13, as set forth above. Horvitz further discloses wherein a context of the individual comprises which communication device selected from the one or more communication devices the individual is currently utilizing and which communication system selected from the one or more communication systems the individual is currently utilizing (see [0263]-[0264] in view of Fig.34-37; several classes of evidence can be employed to assess a user's current activity, including recent application history; a decision should be made as to when and how to alert users to messages and to provide services based on the inference of expected criticality and user activity; also see [0115] in view of Fig.27:2417-2418 and 2419; a notification platform 2417 can be employed in conjunction with the priorities system 2412 to direct prioritized messages to one or more notification sinks accessible to users... the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user).

Regarding claim 15, Horvitz (modified by Filev and Jonsson) discloses the method of claim 14, as set forth above. Horvitz further discloses wherein delivering the message comprises monitoring a context of the individual and opportunistically dispatching at least one queued message to the individual when it is determined that the individual is idle based on the context of the individual (see [0075]; messages are delivered at a more convenient time for the user. An example of such message deferral would be that if the user is currently engaged in conversation or busy in a critical meeting as indicated on a calendar or as inferred from a more general inference about the user's situation or context, gleaned from one or more observations (including the calendar appointment status), the message can be delivered when it is determined that the user is at a time that is more amenable to review such as after the meeting).

Regarding claim 16, Horvitz (modified by Filev and Jonsson) discloses the method of claim 15, as set forth above. Horvitz further discloses wherein the context of the individual is based on input from one or more sensors disposed in the one or more communication devices (see [0262]-[0263] and Fig.34-35).

Regarding claim 17, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the sender has a familial relationship with the individual (see [0080] and [0083]; wife/ spouse corresponds to a familial relationship with the individual).

Regarding claim 18, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses detecting keywords in an incoming message indicative of a non-urgency of the message (see [0062]; messages can be classified as high, medium, low or other degrees of importance via a training set of examples or types of messages having similar degrees of importance; also see [0080]; An example of such a rule is If condition, THEN assign my e-mail a priority ; and 
delivering the non-urgent message via a manner of communication the individual uses for non-urgent messages (see [0083]; Various routing options 430 can be provided with the interface 430. This can include routing messages to a folder based upon a priority attached to the message. For example, medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device, such that all messages ending up in the folder can be delivered to the device).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereinafter, Horvitz, US 20030046421 A1) in view Filev et al. (hereinafter, Filev, US 20140113596 A1) and in view of Jonsson (US 20110294525 A1) in further view of Catalano et al. (hereinafter, Catalano, US 20130151628 A1).
Regarding claim 9, Horvitz (modified by Filev and Jonsson) discloses the method of claim 1, as set forth above. Horvitz further discloses monitoring the individual's manner of communication to detect a last used manner of communication (see [0115]; the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user. If a high importance e-mail were received, for example, the notification platform 2417 can determine the users location/focus and direct/reformat the message to the notification sink 2418 associated with the user); 
prioritizing each of the plurality of messages based on urgency (see [0009]; a message urgency system is provided to generate and manage priorities for electronic information (e.g., text associated with .
Horvitz (modified by Filev and Jonsson) does not explicitly disclose delivering an urgent message via the last used manner of communication.
Catalano discloses delivering an urgent message (Fig.1:101 and Fig.2:201-202; also see [0020]; received email is tagged as urgent) via the last used manner of communication (see 204; also see [0020]; “last urgent email” indicate last used manner of communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Catalano with Horvitz, Filev and Jonsson to deliver an urgent message via a last used manner of communication.
One of ordinary skill in the art would have been motivated so that the content of the urgent tagged email is read by the user (Catalano: [0008]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereinafter, Horvitz, US 20030046421 A1) in view Filev et al. (hereinafter, Filev, US 20140113596 A1) and in view of Jonsson (US 20110294525 A1) in further view of Sheridan et al. (hereinafter, Sheridan, US 20090132662 A1).
Regarding claim 19, Horvitz (modified by Filev and Jonsson) discloses the method of claim 18, as set forth above. Horvitz (modified by Filev and Jonsson) does not explicitly disclose storing the non-urgent message if received during the individual's daily working hours; and delivering the non-urgent message after the individual's daily working hours.
Sheridan discloses storing the non-urgent message if received during the individual's daily working hours (see [0042]-[0045]; if the intended recipient of electronic message is currently in a meeting with his boss, then he may have set his priority threshold to the priority level Highest, such that any electronic messages that are assigned a priority level less than Highest will not be currently delivered to the intended recipient… such setting could be automated based on calendar entries (e.g., the calendar times of day (the user does not liked to be bothered in the morning hours), or any other suitable factors… If analyzer module 24 determines, based on the determined priority for electronic message 18, that electronic message 18 should not be delivered to the intended recipient at the current time, analyzer module 24 may forward electronic message to a holding pattern for reanalysis and delivery to the intended recipient at a later time… analyzer module 24 may forward electronic message 18 to a holding pattern queue 30, which may be stored on memory module; also see [0090]-[0096], [0109] and Fig.2:212); and 
delivering the non-urgent message after the individual's daily working hours (see [0042]-[0045]; if the intended recipient of electronic message is currently in a meeting with his boss, then he may have set his priority threshold to the priority level Highest, such that any electronic messages that are assigned a priority level less than Highest will not be currently delivered to the intended recipient… such setting could be automated based on calendar entries (e.g., the calendar indicates that the user is in a meeting), times of day (the user does not liked to be bothered in the morning hours), or any other suitable factors… If analyzer module 24 determines, based on the determined priority for electronic message 18, that electronic message 18 should not be delivered to the intended recipient at the current time, analyzer module 24 may forward electronic message to a holding pattern for reanalysis and delivery to the intended recipient at a later time; also see [0094]-[0096], [0109] and Fig.2:206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sheridan with Horvitz, Filev and Jonsson to store the non-urgent message if received during the individual's daily working hours; and deliver the non-urgent message after the individual's daily working hours.
One of ordinary skill in the art would have been motivated to reduce office worker distractions due to excessive electronic messages (Sheridan: [0007]).


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mosesov (US 7280872 B1) discloses order of priority of communication channels selected is based on communication channels used in previous communication sessions in reverse chronological order.
Ye et al. (US 20070130271 A1) discloses user preference that indicates a priority scheme for determining at least one of a selected device and a selected device type to which to deliver the message.
Adamczyk et al. (US 20050138129 A1) discloses checking for the presence or active use of a communications device by a communication from the originator. The communication recipient, and transmitting the communication to a device being actively used by the recipient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453